Samuel M. Gold, J.
Petitioner moves for stay and respondent cross-moves to compel arbitration. The controversy arises from the discharge for cause of an engineer who has been in the service of the petitioner for a period of 32 years. Apparently, the basis for the application for a stay of arbitration is the claimed fact that the witnesses on behalf of the petitioner are members of the defendant union with whom the union has tampered and who have been subjected to undue influence. If reliance is also placed upon the claimed fact that the respondent has not complied with the procedures as provided for the settlement of disputes, such noncompliance has been waived. No authority is urged in support of the proposition that a hearing before an arbitrator may be stayed or that the grievance and trial thereof are waived upon the ground urged any more than the litigants in an action pending in this court may be deprived of the right to prosecute the claim or defense by reason of claimed tampering with witnesses.
The witnesses are available to the petitioner and if they are hostile for any reason the means are also available to expose such hostility and alleged undue influence.
The motion is denied and the cross motion is granted. Settle order.